PER CURIAM. On April 27, 2000, we issued an order for AM. Schay to appear before this court at 9:00 a.m., Thursday, May 11, 2000, to show cause why he should not be held in contempt of court for failure to file an appellant’s brief after a final extension had been granted.  Alvin Schay appeared on May 11, 2000. At that time, he entered a plea of not guilty and requested a hearing. Therefore, we appoint the Honorable Jack Lessenberry as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Alvin Schay should be held in contempt.